Exhibit 10.1

 

REWALK ROBOTICS LTD.

2014 INCENTIVE COMPENSATION PLAN

 

ReWalk Robotics Ltd., an Israeli corporation (the “Company”), has adopted the
ReWalk Robotics Ltd. 2014 Incentive Compensation Plan (as subsequently amended,
restated, amended and restated or otherwise modified, the “Plan”) for the
benefit of non-employee directors of the Company and officers and eligible
employees and consultants of the Company and any Affiliates (as each term is
defined below), as follows:

 

ARTICLE I. 

ESTABLISHMENT; PURPOSES; AND DURATION

 

1.1. Establishment of the Plan. The Company hereby establishes this incentive
compensation plan to be known as the “Rewalk Robotics Ltd. 2014 Incentive
Compensation Plan,” as set forth in this document. The Plan permits the grant of
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards, Dividend Equivalents and Cash-Based Awards. The
Plan shall become effective upon the date of its adoption by the Board (the
“Effective Date”), provided that prior to the IPO Date and within twelve
(12) months after the date the Plan is adopted by the Board, the Plan is
approved by the holders of a majority of the outstanding Shares which are
present and voted at a meeting, or by written consent in lieu of a meeting;
provided further that no Award shall be exercisable or vested until such
shareholder approval, and if the Plan is not so approved by the Company’s
shareholders on or before the last day of such twelve (12)-month period, the
Plan and any Awards previously granted shall thereupon be automatically canceled
and deemed to have been null and void ab initio. The Plan shall remain in effect
as provided in Section 1.3.

 

1.2. Purposes of the Plan. The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers,
employees and consultants of the Company and Affiliates, whose substantial
contributions are essential to the continued growth and success of the business
of the Company and the Affiliates, in order to strengthen their commitment to
the Company and the Affiliates, and to attract and retain competent and
dedicated individuals whose efforts will result in the long-term growth and
profitability of the Company and to further align the interests of such
non-employee directors, officers, employees and consultants with the interests
of the shareholders of the Company. To accomplish such purposes, the Plan
provides that the Company may grant Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards, Dividend
Equivalents and Cash-Based Awards.

 

1.3. Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1, and shall remain in effect, subject to the right of
the Board of Directors to amend or terminate the Plan at any time pursuant to
Article XV, until all Shares subject to it shall have been delivered, and any
restrictions on such Shares have lapsed, pursuant to the Plan’s provisions.
However, in no event may an Award be granted under the Plan on or after ten
(10) years from the Effective Date.

 

ARTICLE II.

DEFINITIONS

 

Certain terms used herein have the definitions given to them in the first
instance in which they are used. In addition, for purposes of the Plan, the
following terms are defined as set forth below:

 

2.1. “Affiliate” means (i) any Subsidiary; (ii) any Person that directly or
indirectly controls, is controlled by or is under common control with the
Company; and/or (iii) to the extent provided by the Committee, any Person in
which the Company has a significant interest. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting or other securities, by
contract or otherwise.

 



 

 

 

2.2. “Applicable Exchange” means the New York Stock Exchange, NASDAQ Stock
Market or such other securities exchange as may at the applicable time be the
principal market for the Shares.

 

2.3. “Applicable Law” means any applicable law, rule, regulation, statute,
pronouncement, policy, interpretation, judgment, order or decree of any federal,
provincial, state or local governmental, regulatory or adjudicative authority or
agency, of any jurisdiction, and the rules and regulations of any stock exchange
or trading system on which the Shares are then traded or listed.

 

2.4. “Award” means, individually or collectively, a grant under the Plan of
Stock Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted
Stock Units, Cash-Based Awards, Other Stock-Based Awards and Dividend
Equivalents.

 

2.5. “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof. Subject to compliance
with Applicable Law, the Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant.

 

2.6. “Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.

 

2.7. “Board” or “Board of Directors” means the Board of Directors of
the Company.

 

2.8. “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Article XI.

 

2.9. “Cause” means, unless otherwise provided in an Award Agreement, any of the
following: (a) any fraud, embezzlement or felony or similar act by the
Participant (whether or not related to Participant’s relationship with the
Company or any of its Affiliates); (b) an act of moral turpitude by the
Participant, or any act that causes significant injury to the reputation,
business, assets, operations or business relationship of the Company or an
Affiliate; (c) any breach by the Participant of an agreement between the Company
or any Affiliate and the Participant, including, without limitation, breach of
confidentiality, non-competition or non-solicitation covenants, or of any duty
of the Participant to the Company or any Affiliate thereof; (d) in case of an
Employee, performance by an Employee of any act that entitles the Company or an
Affiliate (as applicable) to dismiss him without paying him any or partial
severance pay in connection with such dismissal under Applicable Law; or (e) any
circumstances that constitute grounds for termination for cause as defined under
the Participant’s employment, consulting or service agreement with the Company
or Affiliate, to the extent applicable.

 

2.10. “Change of Control” means the occurrence of any of the following:

 

(a) an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to Awards granted under the Plan or
compensatory options or other similar awards granted by the Company) by any
Person of any Voting Securities of the Company, immediately after which such
Person has Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change of Control has occurred pursuant
to this Section 2.10(a), Voting Securities of the Company which are acquired in
a Non-Control Acquisition shall not constitute an acquisition that would cause a
Change of Control;

 

(b) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 



2

 

 

(c) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:

 

(i) the shareholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of
the outstanding Voting Securities of the corporation resulting from such merger
or consolidation or reorganization (the “Company Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities of
the Company immediately before such merger, consolidation, recapitalization or
reorganization; and

 

(ii) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation,
recapitalization or reorganization constitute at least a majority of the members
of the board of directors of the Company Surviving Corporation, or a corporation
Beneficially Owning, directly or indirectly, a majority of the voting securities
of the Company Surviving Corporation, and

 

(iii) no Person, other than (A) the Company, (B) any Related Entity, (C) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, recapitalization or reorganization, was
maintained by the Company, the Company Surviving Corporation, or any Related
Entity or (D) any Person who, together with its Affiliates, immediately prior to
such merger, consolidation, recapitalization or reorganization had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities of the Company, owns, together with its Affiliates, Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of the
Company Surviving Corporation’s then outstanding Voting Securities (a
transaction described in clauses (b)(i) through (b)(iii) above is referred to
herein as a “Non-Control Transaction”); or

 

(d) any sale, lease, exchange, transfer or other disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
or business of the Company to any Person (other than (A) a transfer or
distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s shareholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the Company the Subject
Person becomes the Beneficial Owner of any new or additional Voting Securities
of the Company which in either case increases the percentage of the then
outstanding Voting Securities of the Company Beneficially Owned by the Subject
Person, then a Change of Control shall be deemed to occur.

 

Solely for purposes of this Section 2.10, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and
(2) “control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise. Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose. None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.

 



3

 

 

2.11. “Committee” means the Compensation Committee of the Board of Directors or
a subcommittee thereof, or such other committee designated by the Board to
administer the Plan.

 

2.12. “Company Surviving Corporation” has the meaning provided in
Section 2.10(c)(i).

 

2.13. “Consultant” means a consultant, advisor or independent contractor who is
a natural person and who performs services for the Company or an Affiliate in a
capacity other than as an Employee or Director (or who is a personal services
company that is wholly owned by such a service provider, or the equivalent
thereof, as determined by the Committee in its discretion).

 

2.14. “Director” means any individual who is a member of the Board of Directors
of the Company and/or any Affiliate.

 

2.15. “Disability” means the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a medical doctor satisfactory to the Committee.

 

2.16. “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including as a result of a public offering, or a spin-off or sale by the
Company, of the stock of the Affiliate) or a sale of a division of the Company
or an Affiliate.

 

2.17. “Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to an Award but
that have not been issued or delivered, as described in Article X.

 

2.18. “Effective Date” shall have the meaning ascribed to such term in
Section 1.1.

 

2.19. “Employee” means any person designated as an employee of the Company
and/or an Affiliate on the payroll records thereof. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company or an Affiliate as an independent contractor, a consultant, or any
employee of an employment, consulting, or temporary agency or any other entity
other than the Company and/or an Affiliate without regard to whether such
individual is subsequently determined to have been, or is subsequently
retroactively reclassified as a common-law employee of the Company and/or an
Affiliate during such period. For the avoidance of doubt, a Director who would
otherwise be an “Employee” within the meaning of this Section 2.19 shall be
considered an Employee for purposes of the Plan.

 

2.20. “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

2.21. “Fair Market Value” means, if the Shares are listed on a national
securities exchange, as of any given date, the closing price for a Share on such
date on the Applicable Exchange, or if Shares were not traded on the Applicable
Exchange on such measurement date, then on the next preceding date on which
Shares are traded, all as reported by such source as the Committee may select.
If the Shares are not listed on a national securities exchange, Fair Market
Value shall be determined by the Committee in good faith. The foregoing to the
contrary notwithstanding, the Fair Market Value of a Share on the IPO Date shall
be the price to the public as set forth in the final prospectus filed with the
SEC pursuant to Rule 424 under the Securities Act with respect to the IPO.

 

2.22. “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.

 

2.23. “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article VII.

 



4

 

 

2.24. “Grant Price” means the price established at the time of grant of a SAR
pursuant to Article VII, used to determine whether there is any payment due upon
exercise of the SAR.

 

2.25. “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) Beneficial Owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
as determined by the Committee in accordance with Section 16 of the Exchange
Act.

 

2.26. “IPO” means a firm commitment underwritten initial public offering of the
Shares under the Securities Act as a result of which the Shares become listed on
one or more securities exchanges.

 

2.27. “IPO Date” means the date of the pricing of the IPO.

 

2.28. “New Employer” means, after a Change of Control, a Participant’s employer,
or any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.

 

2.29. “Non-Control Acquisition” means an acquisition (whether by merger, stock
purchase, asset purchase or otherwise) by (a) an employee benefit plan (or a
trust forming a part thereof) maintained by (i) the Company or (ii) any
corporation or other Person of which fifty percent (50%) or more of its total
value or total voting power of its Voting Securities or equity interests is
owned, directly or indirectly, by the Company (a “Related Entity”); (b) the
Company or any Related Entity; (c) any Person in connection with a Non-Control
Transaction; or (d) any Person that owns, together with its Affiliates,
Beneficial Ownership of fifty percent (50%) or more of the outstanding Voting
Securities of the Company on the Effective Date.

 

2.30. “Non-Control Transaction” shall have the meaning provided in
Section 2.10(c).

 

2.31. “Non-Employee Director” means a Director who is not an Employee.

 

2.32. “Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.

 

2.33. “Option” or “Stock Option” means a Stock Option, as described in Article
VI.

 

2.34. “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.35. “Other Stock-Based Award” means an equity-based or equity-related Award
described in Section 9.1, granted in accordance with the terms and conditions
set forth in Article IX.

 

2.36. “Participant” means any eligible individual as set forth in Article V who
holds one or more outstanding Awards.

 

2.37. “Period of Restriction” means the period of time during which Shares of
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture, or, as applicable, the period of time within which performance is
measured for purposes of determining whether such an Award has been earned, and,
in the case of Restricted Stock, the transfer of Shares of Restricted Stock is
limited in some way, in each case in accordance with Article VIII.

 

2.38. “Person” means “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act, including any individual, corporation, limited
liability company, partnership, trust, unincorporated organization, government
or any agency or political subdivision thereof, or any other entity or any group
of persons.

 

2.39. “Restricted Stock” means an Award granted to a Participant pursuant to
Article VIII.

 

2.40. “Restricted Stock Unit” means an Award, whose value is equal to a Share,
granted to a Participant pursuant to Article VIII.

 



5

 

 

2.41. “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.

 

2.42. “SEC” means the Securities and Exchange Commission.

 

2.43. “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.

 

2.44. “Share” means an ordinary share, par NIS 0.01 each (including any new,
additional or different stock or securities resulting from any change in
corporate capitalization as listed in Section 4.3).

 

2.45. “Stock Appreciation Right” or “SAR” means an Award, granted as a
Freestanding SAR or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Article VII.

 

2.46. “Subject Person” has the meaning provided in Section 2.10.

 

2.47. “Subplan” means additional incentive compensation plans as may be
established by the Board within the parameters and in accordance with the
overall terms and provisions of the Plan as may be needed to facilitate local
administration of the Plan in any jurisdiction in which the Company or an
Affiliate operate in and to conform the Plan to the legal requirements of any
such jurisdiction or to allow for favorable tax treatment under any applicable
provision of tax law, including, without limitation, Appendix A – Israel,
Appendix B – United States, enclosed hereto and other appendices that may be
enclosed to this Plan.

 

2.48. “Subsidiary” means any present or future corporation which is or would be
a subsidiary of the Company as determined by the Committee.

 

2.49. “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company and/or an Affiliate or with which
the Company and/or an Affiliate combines, or otherwise in connection with any
merger, consolidation, acquisition of property or stock, or reorganization
involving the Company or an Affiliate.

 

2.50. “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article VII.

 

2.51. “Termination” means the termination of the applicable Participant’s
employment with, or performance of services for, the Company or any Affiliate
under any circumstances, including, without limitation, termination by
resignation, discharge, death, disability, and retirement. Unless otherwise
determined by the Committee, a Termination shall not be considered to have
occurred in the case of: (i) sick leave; (ii) military leave; (iii) any other
bona fide leave of absence approved by the Committee; (iv) changes in status
from Director to advisory director; (v) transfers between locations of the
Company or between or among the Company and/or an Affiliate or Affiliates,
including, whenever there was a termination of employment or service of
Participant and simultaneous reemployment (or commencement of service or
employment) or continuing employment or service of a Participant by the Company
or any Affiliate; or (vi) if so determined by the Committee, any change in
status between service as an Employee, Director or Consultant if such individual
continues to perform bona fide services for the Company or an Affiliate. A
Participant employed by, or performing services for, an Affiliate or a division
of the Company or of an Affiliate shall be deemed to incur a Termination if, as
a result of a Disaffiliation, such Affiliate or division ceases to be an
Affiliate or such a division, as the case may be, and the Participant does not
immediately thereafter become an employee of, or service provider for, the
Company or another Affiliate. The Committee shall have the discretion to
determine whether and to what extent the vesting of any Awards shall be tolled
during any paid or unpaid leave of absence; provided, however, that, in the
absence of such determination, vesting for all Awards shall be tolled during any
such unpaid leave (but not for a paid leave).

 

2.52. “Voting Securities” shall mean, with respect to any Person that is a
corporation, all outstanding voting securities of such Person entitled to vote
generally in the election of the board of directors of such Person.

 



6

 

 

ARTICLE III.

ADMINISTRATION

 

3.1. General. The Committee shall have exclusive authority to operate, manage
and administer the Plan including but not limited to authorizing and
administering Subplans all in accordance with its terms and conditions.
Notwithstanding the foregoing, in its absolute discretion, the Board may at any
time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee. If and to the extent that
the Committee may not operate in respect of any matter pursuant to Applicable
Law, does not exist or cannot function, the Board may take any action under the
Plan that would otherwise be the responsibility of the Committee, subject to the
limitations set forth in the immediately preceding sentence. Accordingly, in any
such case described in the immediately preceding sentence, any reference to the
“Committee” shall also refer to the Board.

 

3.2. Committee. The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.

 

3.3. Authority of the Committee. The Committee shall have full discretionary
authority to grant or, when so restricted by applicable law, recommend the Board
to grant, pursuant to the terms of the Plan, Awards to those individuals who are
eligible to receive Awards under the Plan. Except as limited by law or by the
Articles of Association of the Company, and subject to the provisions herein,
the Committee shall have full power, in accordance with the other terms and
provisions of the Plan, to:

 

(a) select Employees, Non-Employee Directors and Consultants who may receive
Awards under the Plan and become Participants;

 

(b) determine eligibility for participation in the Plan and decide all questions
concerning eligibility for, and the amount of, Awards under the Plan;

 

(c) determine the sizes and types of Awards;

 

(d) determine the terms and conditions of Awards, including the Option Prices of
Options and the Grant Prices of SARs;

 

(e) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or an Affiliate;

 

(f) grant Substitute Awards on such terms and conditions as the Committee may
prescribe;

 

(g) make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or an Affiliate, including
whether such Termination occurs by reason of cause, disability, retirement or in
connection with a Change of Control and whether a leave constitutes a
Termination;

 

(h) determine whether a Change of Control shall have occurred;

 

(i) construe and interpret the Plan and any agreement or instrument entered into
under the Plan, including any Subplan and Award Agreement;

 

(j) establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;

 

(k) establish and administer any performance goals in connection with any
Awards, including performance criteria and applicable performance periods,
determine the extent to which any performance goals and/or other terms and
conditions of an Award are attained or are not attained;

 



7

 

 

(l) construe any ambiguous provisions, correct any defects, supply any omissions
and reconcile any inconsistencies in the Plan, Subplan and/or any Award
Agreement or any other instrument relating to any Awards;

 

(m) establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

 

(n) make all valuation determinations relating to Awards and the payment or
settlement thereof;

 

(o) grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;

 

(p) subject to the provisions of Article XV, amend or adjust the terms and
conditions of any outstanding Award and/or adjust the number and/or class of
shares of stock subject to any outstanding Award;

 

(q) at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

 

(r) offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;

 

(s) determine whether, and to what extent and under what circumstances Awards
may be settled in cash, Shares or other property or canceled or suspended;

 

(t) establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable; and

 

(u) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.

 

3.4. Award Agreements. The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted. Each Award shall be evidenced by
an Award Agreement; however, two or more Awards granted to a single Participant
may be combined in a single Award Agreement. Unless required by Applicable Law,
an Award Agreement shall not be a precondition to the granting of an Award;
provided, however, that (a) the Committee may, but need not, require as a
condition to any Award Agreement’s effectiveness, that such Award Agreement be
executed on behalf of the Company and/or by the Participant to whom the Award
evidenced thereby shall have been granted (including by electronic signature or
other electronic indication of acceptance), and such executed Award Agreement be
delivered to the Company, and (b) no person shall have any rights under any
Award unless and until the Participant to whom such Award shall have been
granted has complied with the applicable terms and conditions of the Award. The
Committee shall prescribe the form of all Award Agreements, and, subject to the
terms and conditions of the Plan, shall determine the content of all Award
Agreements. Any Award Agreement may be supplemented or amended in writing from
time to time as approved by the Committee; provided that the terms and
conditions of any such Award Agreement as supplemented or amended are not
inconsistent with the provisions of the Plan. In the event of any dispute or
discrepancy concerning the terms of an Award, the records of the Committee or
its designee shall be determinative.

 

3.5. Discretionary Authority; Decisions Binding. The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its shareholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement. The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or advice of any Director or officer or employee
of the Company, any director, officer or employee of an Affiliate and such
attorneys, consultants and accountants as the Committee may select in its sole
and absolute discretion. A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

 



8

 

 

3.6. Attorneys; Consultants. The Committee may consult with counsel who may be
counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Employee, as the
Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.

 

3.7. Delegation of Administration. Except to the extent prohibited or restricted
by applicable law, including any applicable exemptive rule under Section 16 of
the Exchange Act (including Rule 16b-3), or the applicable rules of a stock
exchange, the Committee may, in its discretion, allocate all or any portion of
its responsibilities and powers under this Article III to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Article III to any person or persons selected by it; provided, however,
that the Committee may not delegate its authority to correct defects, omissions
or inconsistencies in the Plan. Any such authority delegated or allocated by the
Committee under this Section 3.7 shall be exercised in accordance with the terms
and conditions of the Plan and any rules, regulations or administrative
guidelines that may from time to time be established by the Committee, and any
such allocation or delegation may be revoked by the Committee at any time.

 

ARTICLE IV. 

SHARES SUBJECT TO THE PLAN

 

4.1. Number of Shares Available for Issuance. The shares of stock subject to
Awards granted under the Plan shall be Shares. Such Shares subject to the Plan
may be authorized and unissued shares (which will not be subject to preemptive
rights), Shares held in treasury by the Company, Shares purchased on the open
market or by private purchase or any combination of the foregoing. Subject to
adjustment as provided in Section 4.3, the total number of Shares that may be
issued pursuant to Awards under the Plan shall be the sum of (i) 6,120; plus
(ii) 24,000; plus (iii) on January 1 of each calendar year during the term of
the Plan a number of Shares equal to the lesser of: (x) 38,880, (y) 4% of the
total number of Shares outstanding on December 31 of the immediately preceding
calendar year, and (z) an amount determined by the Board; plus (iv) the number
of Shares available for issuance under the ReWalk Robotics Ltd. 2012 Equity
Incentive Plan, the 2012 Israeli Sub Plan and the 2006 Stock Option Plan
(collectively, the “Prior Plans”) as of the Effective Date (in an amount not to
exceed 5,124 Shares). From and after the Effective Date, no further grants or
awards shall be made under the Prior Plans; however, grants or awards made under
the Prior Plans before the Effective Date shall continue in effect in accordance
with their terms.

 

4.2. Rules for Calculating Shares Issued.

 

(a) Shares underlying Awards (or awards under the Prior Plans (in an amount not
to exceed 44,625) that are (x) forfeited (including any Shares subject to an
Award (or any such other award) that are repurchased by the Company due to
failure to meet any applicable condition), cancelled, terminated or expire
unexercised, or (y) settled in cash in lieu of issuance of Shares shall be
available for issuance pursuant to future Awards, to the extent that such Shares
are forfeited, repurchased or not issued under any such Award.

 

(b) Any Shares tendered to pay the Option Price of an Option or other purchase
price of an Award (or the option price or other purchase price of any option or
other award under the Prior Plans), or withholding tax obligations with respect
to an Award (or any awards under the Prior Plans), shall be available for
issuance pursuant to future Awards.

 



9

 

 

(c) If any Shares subject to an Award (or any award under the Prior Plans) are
not delivered to a Participant because (A) such Shares are withheld to pay the
Option Price or other purchase price of such Award (or any award under the Prior
Plans), or withholding tax obligations with respect to such Award (or other such
award) or (B) a payment upon exercise of a Stock Appreciation Right (or stock
appreciation right under the Prior Plans) is made in Shares, the number of
Shares subject to the exercised or purchased portion of any such Award that are
not delivered to the Participant shall be available for issuance pursuant to
future Awards.

 

(d) Any Shares delivered under the Plan upon exercise or satisfaction of
Substitute Awards shall not reduce the Shares available for issuance under the
Plan.

 

4.3. Adjustment Provisions. Notwithstanding any other provisions of the Plan to
the contrary, in the event of (a) any dividend (excluding any ordinary dividend)
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to acquire Shares or other securities of the Company,
or other similar corporate transaction or event (including a Change of Control)
that affects the Shares, or (b) any unusual or nonrecurring events (including a
Change of Control) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then subject to Applicable
Law, the Committee shall make any such adjustments in such manner as it may deem
equitable, without obtaining Participants’ consent, including any or all of the
following:

 

(i) adjusting any or all of (A) the number of Shares or other securities of the
Company (or number and kind of other securities or other property) that may be
delivered in respect of Awards or with respect to which Awards may be granted
under the Plan and (B) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Option Price or Grant Price with respect to
any Award or (3) any applicable performance measures;

 

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions (including any Period of Restriction)
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event; and

 

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which, if applicable, may be based upon the price per Share received
or to be received by other stockholders of the Company in such event, as the
Committee shall resolve), including, in the case of an outstanding Option or
SAR, a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the Shares subject to such
Option or SAR over the aggregate Option Price or Grant Price of such Option or
SAR, respectively (it is being understood that, in such event, any Option or SAR
having a per share Option Price or Grant Price equal to, or in excess of, the
Fair Market Value of a Share may be canceled and terminated without any payment
or consideration therefor);

 

provided, however, that in the case of any “equity restructuring” (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation (or any successor
pronouncement)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring. Any
adjustments under this Section 4.3 shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act, to the extent applicable. Any actions or determinations of the
Committee under this Section 4.3 need not be uniform as to all outstanding
Awards, nor treat all Participants identically. All determinations of the
Committee as to adjustments, if any, under this Section 4.3 shall be conclusive
and binding for all purposes.

 



10

 

 

4.4. No Limitation on Corporate Actions. The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company or any Affiliate to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the Shares, additional shares of capital stock or
other securities or subscription rights thereto, any dissolution or liquidation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.

 

ARTICLE V.

ELIGIBILITY AND PARTICIPATION

 

5.1. Eligibility. Employees, Non-Employee Directors and Consultants shall be
eligible to become Participants and receive Awards in accordance with the terms
and conditions of the Plan.

 

5.2. Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all eligible Employees,
Non-Employee Directors and Consultants and shall determine the nature and amount
of each Award.

 

ARTICLE VI.

STOCK OPTIONS

 

6.1. Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee. The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others.

 

6.2. Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become exercisable and such other provisions as the Committee shall
determine, which are not inconsistent with the terms of the Plan.

 

6.3. Option Price. The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement provided that Substitute Awards
or Awards granted in connection with an adjustment provided for in Section 4.3,
in the form of stock options, shall have an Option Price per Share that is
intended to maintain the economic value of the Award that was replaced or
adjusted, as determined by the Committee.

 

6.4. Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant and set forth in
the Award Agreement.

 

6.5. Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant. The Committee, in its
discretion, may allow a Participant to exercise an Option that has not otherwise
become exercisable pursuant to the applicable Award Agreement, in which case the
Shares then issued shall be Shares of Restricted Stock having a Period of
Restriction analogous to the exercisability provisions of the Option. In the
event that any portion of an exercisable Option is scheduled to expire or
terminate pursuant to the Plan or the applicable Award Agreement (other than due
to Termination of Service for Cause) and both (x) the date on which such portion
of the Option is scheduled to expire or terminate falls during a Company
blackout trading period applicable to the Participant (whether such period is
imposed at the election of the Company or is required by applicable law to be
imposed) and (y) the Option Price per Share of such portion of the Option is
less than the Fair Market Value of a Share, then on the date that such portion
of the Option is scheduled to expire or terminate, such portion of the Option
(to the extent not previously exercised by the Participant) shall be
automatically exercised on behalf of the Participant through a “net exercise”
(as described in Section 6.6(c)) and minimum withholding taxes due (if any) upon
such automatic exercise shall be satisfied by withholding of Shares (as
described in Section 16.2(a)). The period of time over which a Nonqualified
Stock Option may be exercised shall be automatically extended if on the
scheduled expiration date or termination date (other than due to Termination of
Service for Cause) of such Option the Participant’s exercise of such Option
would violate an applicable law (except under circumstances described in the
preceding sentence); provided, however, that during such extended exercise
period the Option may only be exercised to the extent the Option was exercisable
in accordance with its terms immediately prior to such scheduled expiration date
or termination date; provided further, however, that such extended exercise
period shall end not later than thirty (30) days after the exercise of such
Option first would no longer violate such law.

 



11

 

 

6.6. Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Article XVI. The Option
Price upon exercise of any Option shall be payable to the Company in full by
certified or bank check or such other instrument as the Committee may accept. If
approved by the Committee, and subject to any such terms, conditions and
limitations as the Committee may prescribe and to the extent permitted by
Applicable Law, payment of the Option Price, in full or in part, may also be
made as follows:

 

(a) Payment may be made in the form of unrestricted and unencumbered Shares (by
actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly (based on the Fair Market Value of the Shares on the date the Option is
exercised), provided that such already owned Shares must have been either
previously acquired by the Participant on the open market or held by the
Participant for at least six (6) months at the time of exercise (or meet any
such other requirements as the Committee may determine are necessary in order to
avoid an accounting earnings charge on account of the use of such Shares to pay
the Option Price).

 

(b) Payment may be made by delivering a properly executed exercise notice to the
Company, together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
Option Price, and, if requested, the amount of any federal, state, local or
non-United States withholding taxes.

 

(c) Payment may be made by a “net exercise” pursuant to which the Participant
instructs the Company to withhold a number of Shares otherwise deliverable to
the Participant pursuant to the Option having an aggregate Fair Market Value on
the date of exercise equal to the product of: (i) Option Price multiplied by
(ii) the number of Shares in respect of which the Option shall have been
exercised.

 

(d) Payment may be made by any other method approved or accepted by the
Committee in its discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6.6 and satisfaction of tax
obligations in accordance with Article XVI, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 18.9. Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.

 

6.7. Rights as a Shareholder. No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.

 

6.8. Termination of Service. Except as otherwise provided by Section 6.5 or in
the applicable Award Agreement, an Option may be exercised only to the extent
that it is then exercisable, and if at all times during the period beginning
with the date of granting of such Option and ending on the date of exercise of
such Option the Participant is an Employee, Non-Employee Director or Consultant,
and shall terminate immediately upon a Termination of Service of the
Participant. An Option shall cease to become exercisable upon a Termination of
Service of the holder thereof. Notwithstanding the foregoing provisions of this
Section 6.8 to the contrary, the Committee may determine in its discretion that
an Option may be exercised following any such Termination of Service, whether or
not exercisable at the time of such Termination of Service; provided, however,
that in no event may an Option be exercised after the expiration date of such
Option specified in the applicable Award Agreement, except as otherwise provided
by Section 6.5.

 



12

 

 

ARTICLE VII.

STOCK APPRECIATION RIGHTS

 

7.1. Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant an SAR (a) in connection and
simultaneously with the grant of an Option (a Tandem SAR) or (b) independent of,
and unrelated to, an Option (a Freestanding SAR). The Committee shall have
complete discretion in determining the number of Shares to which an SAR pertains
(subject to Article IV) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to any SAR.

 

7.2. Grant Price. The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement. The Grant Price of a Tandem SAR
shall be equal to the Option Price of the related Option.

 

7.3. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable. A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7.7. An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company. Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised.

 

7.4. Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement. An
Agreement may provide that the period of time over which a Freestanding SAR be
exercised shall automatically be extended if on the scheduled expiration date of
such SAR the Participant’s exercise of such SAR would violate an applicable law;
provided, however, that during such extended exercise period the SAR may only be
exercised to the extent the SAR was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, however,
that such extended exercise period shall end not later than thirty (30) days
after the exercise of such SAR first would no longer violate such law.

 

7.5. Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.

 

7.6. Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee and set forth in the Award Agreement; provided, however, that
the term of any Tandem SAR shall be the same as the related Option.

 

7.7. Payment of SAR Amount. An election to exercise SARs shall be deemed to have
been made on the date of Notice of such election to the Company. Upon exercise
of an SAR, a Participant shall be entitled to receive payment from the Company
in an amount determined by multiplying:

 

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by

 

(b) The number of Shares with respect to which the SAR is exercised.

 

Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of an SAR. At
the discretion of the Committee, such payment upon exercise of an SAR shall be
in cash, in Shares of equivalent Fair Market Value, or in some combination
thereof.

 



13

 

 

7.8. Rights as a Shareholder. A Participant receiving an SAR shall have the
rights of a Shareholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant.

 

7.9. Termination of Service. Except as otherwise provided by Section 6.5 (in the
case of Tandem SARs) or in Section 7.4 (in the case of Freestanding SARs) or in
the applicable Award Agreement, a SAR may be exercised only to the extent that
it is then exercisable, and if at all times during the period beginning with the
date of granting of such SAR and ending on the date of exercise of such SAR the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination of Service of the Participant. A SAR
shall cease to become exercisable upon a Termination of Service of the holder
thereof. Notwithstanding the foregoing provisions of this Section 7.9 to the
contrary, the Committee may determine in its discretion that a SAR may be
exercised following any such Termination of Service, whether or not exercisable
at the time of such Termination of Service; provided, however, that in no event
may a SAR be exercised after the expiration date of such SAR specified in the
applicable Award Agreement, except as provided in Section 6.5 (in the case of
Tandem SARs) or in Section 7.4 (in the case of Freestanding SARs).

 

ARTICLE VIII.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1. Awards of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Awards of
Restricted Stock may be made with or without the requirement of a cash payment
from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Award Agreement. Subject to the terms and conditions of this
Article VIII and the Award Agreement, upon delivery of Shares of Restricted
Stock to a Participant, or creation of a book entry evidencing a Participant’s
ownership of Shares of Restricted Stock, pursuant to Section 8.6, the
Participant shall have all of the rights of a shareholder with respect to such
Shares, subject to the terms and restrictions set forth in this Article VIII or
the applicable Award Agreement or as determined by the Committee.

 

8.2. Award Agreement. Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

 

8.3. Nontransferability of Restricted Stock. Except as provided in this Article
VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.

 

8.4. Period of Restriction and Other Restrictions. The Period of Restriction
applicable to an Award of Restricted Stock or Restricted Stock Units shall lapse
based on a Participant’s continuing service or employment with the Company or an
Affiliate, the achievement of performance goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement.

 

8.5. Delivery of Shares and Settlement of Restricted Stock Units. Upon the
expiration of the Period of Restriction with respect to any Shares of Restricted
Stock, the restrictions set forth in the applicable Award Agreement shall be of
no further force or effect with respect to such Shares, except as set forth in
such Award Agreement. If applicable stock certificates are held by the Secretary
of the Company or an escrow holder, upon such expiration, the Company shall
deliver to the Participant, his beneficiary or trustee (as applicable), without
charge, the stock certificate evidencing the Shares of Restricted Stock that
have not then been forfeited and with respect to which the Period of Restriction
has expired. Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Period of Restriction with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary or trustee (as applicable), without charge, one Share for each such
outstanding Restricted Stock Unit; provided, however, that the Committee may, in
its discretion, elect to (i) pay cash or part cash and part Shares in lieu of
delivering only Shares in respect of such Restricted Stock Units or (ii) defer
the delivery of Shares beyond the expiration of the Period of Restriction. If a
cash payment is made in lieu of delivering Shares, the amount of such payment
shall be equal to the Fair Market Value of such Shares as of the date on which
the Period of Restriction lapsed with respect to such Restricted Stock Units,
less applicable tax withholdings in accordance with Article XVI.

 



14

 

 

8.6. Forms of Restricted Stock Awards. Each Participant who receives an Award of
Shares of Restricted Stock shall be issued a stock certificate or certificates
evidencing the Shares covered by such Award registered in the name of such
Participant or its trustee (as the case may be), which certificate or
certificates shall bear an appropriate legend, and, if the Committee determines
that the Shares of Restricted Stock shall be held by the Company or in escrow
rather than delivered to the Participant or its trustee pending expiration of
the Period of Restriction, the Committee may require the Participant to
additionally execute and deliver to the Company: (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) an appropriate stock
power (endorsed in blank) with respect to such Shares of Restricted Stock. The
Committee may require a Participant who receives a certificate or certificates
evidencing a Restricted Stock Award to immediately deposit such certificate or
certificates, together with a stock power or other appropriate instrument of
transfer, endorsed in blank by the Participant, with signatures guaranteed in
accordance with the Exchange Act if required by the Committee, with the
Secretary of the Company or an escrow holder as provided in the immediately
following sentence. The Secretary of the Company or such escrow holder as the
Committee may appoint shall retain physical custody of each certificate
representing a Restricted Stock Award until the Period of Restriction and any
other restrictions imposed by the Committee or under the Award Agreement with
respect to the Shares evidenced by such certificate expire or shall have been
removed. The foregoing to the contrary notwithstanding, the Committee may, in
its discretion, provide that a Participant’s ownership of Shares of Restricted
Stock prior to the lapse of the Period of Restriction or any other applicable
restrictions shall, in lieu of such certificates, be evidenced by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated agent in the name of the Participant or its trustee (as the case may
be) who has received such Award. Such records of the Company or such agent
shall, absent manifest error, be binding on all Participants who receive
Restricted Stock Awards evidenced in such manner. The holding of Shares of
Restricted Stock by the Company or such an escrow holder, or the use of book
entries to evidence the ownership of Shares of Restricted Stock, in accordance
with this Section 8.6, shall not affect the rights of Participants as owners or
beneficial owners of the Shares of Restricted Stock awarded to them, nor affect
the restrictions applicable to such Shares under the Award Agreement or the
Plan, including the Period of Restriction.

 

8.7. Rights as a Shareholder.

 

(a) Restricted Stock. Participants holding Shares of Restricted Stock shall have
all rights of a shareholder as to such Shares immediately upon issuance of such
Shares, subject to the terms and conditions of the Plan, the applicable Award
Agreement and the Company’s Articles of Association; provided, however, that
during the Period of Restriction, the Committee may apply any restrictions to
any cash dividends otherwise payable with respect to such Shares while they are
so held as the Committee deems appropriate. Except as set forth in the Award
Agreement and subject to Applicable Law, in the event of (A) any adjustment as
provided in Section 4.3, or (B) any shares or securities are received as a
dividend, or an extraordinary dividend is paid in cash, on Shares of Restricted
Stock, any new or additional Shares or securities or any extraordinary dividends
paid in cash received by a recipient of Restricted Stock shall be subject to the
same terms and conditions, including the Period of Restriction, as relate to the
original Shares of Restricted Stock.

 

(b) Restricted Stock Units. A Participant receiving Restricted Stock Units shall
have the rights of a shareholder only as to Shares, if any, actually issued to
such Participant upon expiration of the Period of Restriction and satisfaction
or achievement of the terms and conditions of the Award, and in accordance with
the provisions of the Plan and the applicable Award Agreement, and not with
respect to Shares to which such Award relates but which are not actually issued
to such Participant.

 



15

 

 

8.8 Termination of Service. Except as otherwise provided in this Section 8.8,
during the Period of Restriction, any Restricted Stock Units and/or Shares of
Restricted Stock held by a Participant or its trustee (as applicable) that are
subject to such Period of Restriction shall be forfeited and revert to the
Company (or, if Shares of Restricted Stock were sold to the Participant, the
Participant shall be required to resell such Shares to the Company at cost) upon
the Participant’s Termination or the failure to meet or satisfy any applicable
performance goals, vesting terms or other terms, conditions and restrictions to
the extent set forth in the applicable Award Agreement. Each applicable Award
Agreement shall set forth the extent to which, if any, the Participant shall
have the right to retain Restricted Stock Units and/or Shares of Restricted
Stock, then subject to the Period of Restriction, following such Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the applicable Award Agreement, need not be
uniform among all such Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for, or circumstances of, such Termination.

 

ARTICLE IX.

OTHER STOCK-BASED AWARDS

 

9.1. Other Stock-Based Awards. The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares), in such amounts
and subject to such terms and conditions, as the Committee shall determine. Such
Other Stock-Based Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares. The terms and conditions of such Awards shall be consistent with the
Plan and set forth in the Award Agreement and need not be uniform among all such
Awards or all Participants receiving such Awards.

 

9.2. Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.

 

9.3. Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash, Shares or a combination of cash
and Shares, as the Committee determines.

 

9.4. Rights as a Shareholder. A Participant receiving an Other Stock-Based Award
shall have the rights of a shareholder only as to Shares, if any, actually
issued to such Participant upon satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.

 

9.5. Termination of Service. The Committee shall determine the extent to which
the Participant shall have the right to receive Other Stock-Based Awards
following the Participant’s Termination. Such provisions shall be determined in
the sole discretion of the Committee, such provisions may be included in the
applicable Award Agreement, but need not be uniform among all Other Stock-Based
Awards issued pursuant to the Plan, and may reflect distinctions based on the
reasons for Termination.

 



16

 

 

ARTICLE X.

DIVIDEND EQUIVALENTS

 

Unless otherwise provided by the Committee, no adjustment shall be made in the
Shares issuable or taken into account under Awards on account of cash dividends
that may be paid or other rights that may be issued to the holders of Shares
prior to issuance of such Shares under such Award. The Committee may grant
Dividend Equivalents based on the dividends declared on Shares that are subject
to any Award, including any Award the payment or settlement of which is deferred
pursuant to Section 18.5. Any Award of Dividend Equivalents may be credited as
of the dividend payment dates, during the period between the grant date of the
Award and the date the Award becomes payable or terminates or expires, as
determined by the Committee. Dividend Equivalents may be subject to any
limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time, and shall be paid at such times, as may be determined by the
Committee.

 

ARTICLE XI.

CASH-BASED AWARDS

 

11.1. Grant of Cash-Based Awards. Subject to the terms of the Plan, Cash-Based
Awards may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee, in
accordance with the Plan. A Cash-Based Award entitles the Participant who
receives such Award to receive a payment in cash upon the attainment of
applicable performance goals for the applicable performance period, and/or
satisfaction of other terms and conditions, in each case determined by the
Committee, and which shall be set forth in the Award Agreement. The terms and
conditions of such Awards shall be consistent with the Plan and set forth in the
Award Agreement and need not be uniform among all such Awards or all
Participants receiving such Awards.

 

11.2. Earning and Payment of Cash-Based Awards. Cash-Based Awards shall become
earned, in whole or in part, based upon the attainment of performance goals
specified by the Committee and/or the occurrence of any event or events and/or
satisfaction of such terms and conditions, including a Change of Control, as the
Committee shall determine, either at or after the Grant Date. The Committee
shall determine the extent to which any applicable performance goals and/or
other terms and conditions of a Cash-Based Award are attained or not attained
following conclusion of the applicable performance period. The Committee may, in
its discretion, waive any such performance goals and/or other terms and
conditions relating to any such Award. Payment of earned Cash-Based Awards shall
be as determined by the Committee and set forth in the Award Agreement.

 

11.3. Termination of Service. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to retain Cash-Based Award following
such Participant’s Termination. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for Termination.

 

ARTICLE XII.

TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

 

12.1. Transferability of Awards. Except as otherwise provided in Section 8.6 or
Section 12.2 or a Participant’s Award Agreement or otherwise determined at any
time by the Committee, no Award granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution; provided that the Committee may permit
further transferability, on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability, subject to any
applicable Period of Restriction. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Committee decides to permit further transferability,
subject any applicable Period of Restriction, all Awards granted to a
Participant under the Plan, and all rights with respect to such Awards, shall be
exercisable or available during his or her lifetime only by or to such
Participant. With respect to those Awards, if any, that are permitted to be
transferred to another Person, references in the Plan to exercise or payment
related to such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee. In the
event any Award is exercised by or otherwise paid to the executors,
administrators, heirs or distributees of the estate of a deceased Participant,
or such a Participant’s beneficiary, or the transferee of an Award, in any such
case, pursuant to the terms and conditions of the Plan and the applicable
Agreement and in accordance with such terms and conditions as may be specified
from time to time by the Committee, the Company shall be under no obligation to
issue Shares thereunder unless and until the Company is satisfied, as determined
in the discretion of the Committee, that the person or persons exercising such
Award, or to receive such payment, are the duly appointed legal representative
of the deceased Participant’s estate or the proper legatees or distributees
thereof or the named beneficiary of such Participant, or the valid transferee of
such Award, as applicable. Any purported assignment, transfer or encumbrance of
an Award that does not comply with this Section 12.1 shall be void and
unenforceable against the Company.

 



17

 

 

12.2. Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries who shall be permitted to exercise his or her
Option or SAR or to whom any benefit under the Plan is to be paid in case of the
Participant’s death before he or she fully exercises his or her Option or SAR or
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.

 

ARTICLE XIII.

RIGHTS OF PARTICIPANTS

 

13.1. Rights or Claims. No person shall have any rights or claims under the Plan
except in accordance with the provisions of the Plan and any applicable Award
Agreement. The liability of the Company and any Affiliate under the Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations, or costs on the Company or any Affiliate thereof or the
Board or the Committee not expressly set forth in the Plan. The grant of an
Award under the Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award. Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement shall
be deemed to:

 

  (a) Give any Employee or Non-Employee Director the right to be retained in the
service of the Company and/or an Affiliate, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;

 

  (b) Restrict in any way the right of the Company and/or an Affiliate to
terminate, change or modify any Employee’s employment or any Non-Employee
Director’s service as a Director at any time with or without cause;

 

  (c) Confer on any Consultant any right of continued relationship with the
Company and/or an Affiliate, or alter any relationship between them, including
any right of the Company or an Affiliate to terminate, change or modify its
relationship with a Consultant;

 

  (d) Constitute a contract of employment or service between the Company or any
Affiliate and any Employee, Non-Employee Director or Consultant, nor shall it
constitute a right to remain in the employ or service of the Company or any
Affiliate;

 

  (e) Give any Employee, Non-Employee Director or Consultant the right to
receive any bonus, whether payable in cash or in Shares, or in any combination
thereof, from the Company and/or an Affiliate, nor be construed as limiting in
any way the right of the Company and/or an Affiliate to determine, in its sole
discretion, whether or not it shall pay any Employee, Non-Employee Director or
Consultant bonuses, and, if so paid, the amount thereof and the manner of such
payment; or

 

  (f) Give any Participant any rights whatsoever with respect to an Award except
as specifically provided in the Plan and the Award Agreement.

 

13.2. Adoption of the Plan. The adoption of the Plan shall not be deemed to give
any Employee, Non-Employee Director or Consultant or any other individual any
right to be selected as a Participant or to be granted an Award, or, having been
so selected, to be selected to receive a future Award.

 

13.3. Vesting. Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the time of grant shall only result from continued services as a
Non-Employee Director or Consultant or continued employment, as the case may be,
with the Company or any Affiliate, and/or satisfaction of any other performance
goals or other conditions or restrictions applicable, by its terms, to such
Award, except, in each such case, as the Committee may, in its discretion,
expressly determine otherwise.

 



18

 

 

13.4. No Effects on Benefits. Payments and other compensation received by a
Participant under an Award are not part of such Participant’s normal or expected
compensation or salary for any purpose, including calculating termination,
indemnity, severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments under
any laws, plans, contracts, arrangements or otherwise. No claim or entitlement
to compensation or damages arises from the termination of the Plan or diminution
in value of any Award or Shares purchased or otherwise received under the Plan.

 

13.5. One or More Types of Awards. A particular type of Award may be granted to
a Participant either alone or in addition to other Awards under the Plan.

 

ARTICLE XIV. 

CHANGE OF CONTROL

 

14.1. Treatment of Outstanding Awards.

 

(a) In the event of a Change of Control, each outstanding Award shall be treated
as the Committee determines, including, without limitation, (i) that each Award
be honored or assumed, or equivalent rights substituted therefor, by the New
Employer or (ii) that all unvested Awards will terminate upon the Change in
Control. References to the Committee in this Section 14 are to the Committee as
constituted prior to the Change of Control.

 

(b) Notwithstanding any other provisions of the Plan to the contrary, in the
event that the New Employer does not honor, assume or substitute for the Award
in such Change of Control (as described in Section 14.1(a)(i)) and the Committee
does not terminate such Award (as described in Section 14(a)(ii)): (1)(A) the
Award shall become fully exercisable (as applicable), vested and nonforfeitable;
(B) any Period of Restriction applicable to the Award shall lapse; and (C) any
target performance goals applicable to the Award shall be deemed to have been
attained in full (unless actual performance exceeds the target, in which case
actual performance shall be used) and any other terms and condition applicable
to the award shall be deemed met; and (2) in the case of an Option or Stock
Appreciation Right, the Committee will notify the applicable Participant that
the Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Committee in its discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

 

(c) For the purposes of this Section 14, an Award shall be considered honored,
assumed or substituted for if, following the Change of Control, the Award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change of Control, the consideration (whether stock,
cash, or other securities or property) received in the Change of Control
transaction by holders of Shares for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in such
transaction is not solely common stock of the New Employer, the Committee may,
with the consent of the New Employer, if applicable, provide for the
consideration to be received upon the exercise or payment of an Award, for each
Share subject to such Award, to be solely common stock of the New Employer equal
in fair market value, as determined by the Committee, to the per share
consideration received by holders of Shares in such transaction. Notwithstanding
anything in this Section 14 to the contrary, an Award that vests, is earned or
paid-out upon the satisfaction of one or more performance goals will not be
considered honor, assumed or substituted for if the Company or its successor or
the New Employer modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect any successor corporation’s post-Change of Control
corporate structure will not be deemed to invalidate an otherwise valid
honoring, assumption or substitution.

 

14.2. No Implied Rights; Other Limitations. No Participant shall have any right
to prevent the consummation of any of the acts described in Section 4.3 or this
Section 14 affecting the number of Shares available to, or other entitlement of,
such Participant under the Plan or such Participant’s Award. Any actions or
determinations of the Committee under this Section 14 need not be uniform as to
all outstanding Awards, nor treat all Participants identically.

 



19

 

 

ARTICLE XV. 

AMENDMENT, MODIFICATION, AND TERMINATION

 

15.1. Amendment and Termination of the Plan. The Board may, at any time and with
or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules. In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by any applicable
law, tax rules, stock exchange rules or accounting rules (including as necessary
to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted).

 

15.2. Amendment of Awards. Subject to the immediately following sentence, the
Committee may unilaterally amend or alter the terms of any Award theretofore
granted, including any Award Agreement, retroactively or otherwise, but no such
amendment shall be inconsistent with the terms and conditions of the Plan or
materially impair the previously accrued rights of the Participant to whom such
Award was granted with respect to such Award without his or her consent, except
such an amendment made to cause the Plan or such Award to comply with applicable
law, tax rules, stock exchange rules or accounting rules.

 

ARTICLE XVI.

TAX WITHHOLDING AND OTHER TAX MATTERS

 

16.1. Tax Withholding. The Company and/or any Affiliate are authorized to
withhold from any Award granted or payment due under the Plan the amount of all
taxes due in respect of such Award or payment and take any such other action as
may be necessary or appropriate, as determined by the Committee, to satisfy all
obligations for the payment of such taxes. No later than the date as of which an
amount first becomes includible in the gross income or wages of a Participant
for tax purposes with respect to any Award, such Participant shall pay to the
Company, or make arrangements satisfactory to the Committee regarding the
payment of, any taxes or social security (or similar) contributions of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan shall be conditional on such payment or satisfactory
arrangements (as determined by the Committee in its discretion), and the Company
and the Subsidiaries and Affiliates shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to such
Participant, whether or not under the Plan.

 

16.2. Withholding or Tendering Shares. Without limiting the generality of
Section 16.1, subject to compliance with Applicable Law, the Committee may in
its discretion permit a Participant to satisfy or arrange to satisfy, in whole
or in part, the tax obligations incident to an Award by: (a) electing to have
the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
withholding obligations using the minimum statutory withholding rates for tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ incurring an adverse accounting charge, based, in each case, on the
Fair Market Value of the Shares on the payment date as determined by the
Committee. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for settlement of withholding obligations with Shares or otherwise.

 

16.3. Restrictions. The satisfaction of tax obligations pursuant to this Article
XVI shall be subject to such restrictions as the Committee may impose, including
any restrictions required by Applicable Law or the rules and regulations of the
SEC, and shall be construed consistent with an intent to comply with any such
Applicable Laws.

 



20

 

 

16.4. No Guarantee of Favorable Tax Treatment. The Company does not warrant that
any Award under the Plan will qualify for favorable tax treatment under any
provision of any applicable law. The Company shall not be liable to any
Participant for any tax, interest, or penalties the Participant might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.

 

ARTICLE XVII.

LIMITS OF LIABILITY; INDEMNIFICATION

 

17.1. Limits of Liability.

 

(a) Any liability of the Company or an Affiliate to any Participant with respect
to any Award shall be based solely upon contractual obligations created by the
Plan and the Award Agreement.

 

(b) None of the Company, any Affiliate, any member of the Board or the Committee
or any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability, in the absence of bad faith, to any party for any action
taken or not taken in connection with the Plan, except as may expressly be
provided by statute.

 

(c) Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company. Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.

 

(d) The Company shall not be liable to a Participant or any other person as to:
(i) the non-issuance of Shares as to which the Company has been unable to obtain
from any regulatory body having relevant jurisdiction the authority deemed by
the Committee or the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares hereunder, and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Option or other Award.

 

17.2. Indemnification. Subject to the requirements of applicable law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Article III, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such individual may be
entitled under the Company’s Articles of Association, as a matter of law, or
otherwise, or any power that the Company may have to indemnify or hold harmless
such individual.

 



21

 

 

ARTICLE XVIII.

MISCELLANEOUS

 

18.1. Drafting Context. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural. The words
“Article,” “Section,” and “paragraph” herein shall refer to provisions of the
Plan, unless expressly indicated otherwise. The words “include,” “includes,” and
“including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires. The headings and captions
appearing herein are inserted only as a matter of convenience. They do not
define, limit, construe, or describe the scope or intent of the provisions of
the Plan.

 

18.2. Forfeiture / Clawback. The Committee may, in its discretion, specify in an
Award Agreement or a policy that will be deemed incorporated into an Award
Agreement by reference (regardless of whether such policy is established before
or after the date of such Award Agreement), that a Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, rescission or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting,
restrictions or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination with or without cause, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or restatement of the Company’s financial statements to
reflect adverse results from those previously released financial statements, as
a consequence of errors, omissions, fraud, or misconduct.

 

18.3. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

18.4. Exercise and Payment of Awards. An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate written
notice from a Participant, in form acceptable to the Committee, together with
payment of the applicable Option Price, Grant Price or other purchase price, if
any, and compliance with Article XVI, in accordance with the Plan and such
Participant’s Award Agreement.

 

18.5. Deferrals. Subject to applicable law, the Committee may from time to time
establish procedures pursuant to which a Participant may defer on an elective or
mandatory basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee shall determine, including
those of any deferred compensation plan of the Company or any Affiliate
specified by the Committee for such purpose.

 

18.6. Loans. The Company may, in the discretion of the Committee, extend one or
more loans to Participants in connection with the exercise or receipt of an
Award granted to any such Participant; provided, however, that the Company shall
not extend loans to any Participant if prohibited by Applicable Law or the rules
of any stock exchange or quotation system on which the Company’s securities are
listed. The terms and conditions of any such loan shall be established by the
Committee.

 

18.7. No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Affiliate, or prevent or limit the right of
the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, officers, eligible employees or consultants or
grant or assume options or other rights otherwise than under the Plan.

 

18.8. Section 16 of Exchange Act. The provisions and operation of the Plan are
intended to ensure that no transaction under the Plan is subject to (and not
exempt from) the short-swing profit recovery rules of Section 16(b) of the
Exchange Act. Unless otherwise stated in the Award Agreement, notwithstanding
any other provision of the Plan, any Award granted to an Insider shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3) that are
requirements for the application of such exemptive rule, and the Plan and the
Award Agreement shall be deemed amended to the extent necessary to conform to
such limitations.

 

18.9. Requirements of Law; Limitations on Awards.

 

(a) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all Applicable Laws and to such approvals by any governmental
agencies or national securities exchanges as may be required.

 



22

 

 

(b) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the sale or purchase of Shares hereunder, the Company shall have no
obligation to allow the grant, exercise or payment of any Award, or to issue or
deliver evidence of title for Shares issued under the Plan, in whole or in part,
unless and until such listing, registration, qualification, consent and/or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Committee.

 

(c) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to an Award is or may be in the circumstances
unlawful or result in the imposition of excise taxes on the Company or any
Affiliate under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Affiliate.

 

(d) Upon termination of any period of suspension under this Section 18.9, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

 

(e) The Committee may require each person receiving Shares in connection with
any Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

 

(f) An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements under the Company’s Articles of Association and/or as the
Committee may establish in its discretion and may be referred to on the
certificates evidencing such Shares, including restrictions under applicable
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.

 

18.10. Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.

 

18.11. Governing Law. The Plan, all determinations made and actions taken
pursuant hereto and, except as provided below or in an applicable subplan, each
Award Agreement to a Participant shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. Unless otherwise provided in the Award Agreement,
Participants are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of Delaware, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award Agreement.

 

18.12. Plan Unfunded. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options or other Awards granted under the Plan shall constitute general funds
of the Company.

 

18.13. Administration Costs. The Company shall bear all costs and expenses
incurred in administering the Plan, including expenses of issuing Shares
pursuant to any Options or other Awards granted hereunder.

 



23

 

 

18.14. Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

 

18.15. No Fractional Shares. An Option or other Award shall not be exercisable
with respect to a fractional Share or the lesser of fifty (50) shares or the
full number of Shares then subject to the Option or other Award. No fractional
Shares shall be issued upon the exercise or payment of an Option or other Award
and any such fractions shall be rounded to the nearest whole number.

 

18.16. Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company or any
Affiliate, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan. The
Company may share such information with any Affiliate, any trustee, its
registrars, brokers, other third-party administrator or any person who obtains
control of the Company or any Affiliate or any division respectively thereof.

 

18.17. Right of Offset. The Company and any Affiliate shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under the Plan, any outstanding amounts (including travel and
entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or any Affiliate pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or any Affiliate and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement.

 

18.18. Participants. Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws or practices of countries in which the Company
and/or any Affiliate operates or has Employees, Non-Employee Directors or
Consultants, the Committee, in its sole discretion, shall have the power and
authority to:

 

  (a) Determine which Affiliates shall be covered by the Plan;

 

  (b) Determine which Employees, Non-Employee Directors and/or Consultants are
eligible to participate in the Plan;

 

  (c) Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate, or otherwise to comply with
applicable laws or conform to applicable requirements or practices of the
applicable jurisdictions;

 

  (d) Establish Subplans and adopt or modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 18.18 by the Committee shall be attached to the Plan as appendices; and

 

  (e) Take any action, before or after an Award is made, that the Committee, in
its discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any Applicable Law.

 

18.19. Rules Particular to Specific Countries. Notwithstanding anything herein
to the contrary, to the extent determined by the Committee, the terms and
conditions of the Plan shall be adjusted with respect to a particular country or
other jurisdiction by means of a Subplan to the Plan in the form of an appendix,
and to the extent that the terms and conditions set forth in the Subplan
conflict with any provisions of the Plan, the provisions of the Subplan shall
govern. Terms and conditions set forth in the Subplan shall apply only to Awards
granted to Participants under the jurisdiction of the specific country that is
subject of the Subplan and shall not apply to any other Awards.

 

*        *        *

 



24

 

 

APPENDIX A

 

TO THE

 

REWALK ROBOTICS LTD.

 

2014 INCENTIVE COMPENSATION PLAN

 

ISRAEL

 

 

1. GENERAL

 

1.1. This appendix (the: “Appendix”) shall apply only to Israeli Participants
(as defined below). The provisions specified hereunder shall form an integral
part of the ReWalk Robotics Ltd. 2014 Incentive Compensation Plan (hereinafter:
the “Plan”, the “Company”), which applies to the issuance of Awards to
employees, directors, consultants and service provides of the Company or its
Affiliates.

 

1.2. This Appendix is effective with respect to Awards granted as of 30 days
from the date it was submitted with the ITA and shall comply with Section 102
(as defined below).

 

1.3. This Appendix is to be read as a continuation of the Plan and only modifies
Awards granted to Israeli Participants (as defined below) so that they comply
with the requirements set by the Israeli law in general, and in particular with
the provisions of Section 102 (as specified herein), as may be amended or
replaced from time to time. For the avoidance of doubt, this Appendix does not
add to or modify the Plan in respect of any other category of Participants.

 

1.4. The Plan and this Appendix are complimentary to each other and shall be
deemed as one. Subject to Section 1.3 above, in any case of contradiction,
whether explicit or implied, between any definitions and/or provisions of this
Appendix and the Plan, the provisions set out in this Appendix shall prevail.

 

1.5. Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2. DEFINITIONS

 

2.1. “Affiliate” means any “employing company” within the meaning of
Section 102(a) of the Ordinance.

 

2.2. “Approved 102 Award” means an Award granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the Employee.

 

2.4. “Capital Gain Award (CGA)” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

 

2.5. “Controlling Shareholder” shall have the meaning ascribed to it in
Section 102 of the Ordinance.

 

2.6. “Employee” means an Israeli Participant who is employed by the Company or
its Affiliates, including an individual who is serving as an “office holder” as
define din the Israeli Companies Law, 1999, as amended from time to time, but
excluding any Controlling Shareholder.2.7. “Israeli Participant” means a person
who is a resident of the state of Israel or who is deemed to be a resident of
the state of Israel for Israeli tax purposes, and receives or holds an Award
under the Plan and this Appendix.

 

2.8. “ITA” means the Israeli Tax Authorities.

 

2.9. “Ordinary Income Award (OIA)” means an Approved 102 Award elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 



25

 

 

2.10. “102 Award” means any Award granted to Employees pursuant to Section 102
of the Ordinance and any other rulings, procedures and clarifications
promulgated thereunder or issued by the ITA.

 

2.11. “3(i) Award” means an Award granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non-Employee.

 

2.12. “Israeli Award Agreement” notwithstanding Section 2.4 of the Plan, for the
purpose of this Appendix, Israeli Award Agreement shall mean a written agreement
entered into and signed by the Company and an Israeli Participant that sets out
the terms and conditions of an Award.

 

2.13. “Non-Employee” means an Israeli Participant who is a consultant, adviser,
service provider, Controlling Shareholder or any other person who is not an
Employee.

 

2.14. “Ordinance” means the Israeli Income Tax Ordinance New Version 1961 as now
in effect or as hereafter amended.

 

2.15. “Section 102” means section 102 of the Ordinance, the Income Tax Rules
(Tax Relief for Issuance of Shares to Employees), 2003, and any other rules,
regulations, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

 

2.16. “Trustee” means any person appointed by the Company to serve as a trustee
and approved by the ITA, all in accordance with the provisions of Section 102(a)
of the Ordinance.

 

2.17. “Unapproved 102 Award” means an Award granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.

 

3. ISSUANCE OF AWARDS

 

3.1. Notwithstanding Article V of the Plan and in addition thereto, any Israeli
Participants eligible for participation in the Plan and this Appendix as Israeli
Participants shall include any Employee and/or Non-Employee of the Company or of
any of the Company’s Affiliates; provided, however, that (i) Employees may only
be granted 102 Awards; and (ii) Non-Employees and/or Controlling Shareholders
may only be granted 3(i) Awards.

 

3.2. The Company may designate Awards granted to Employees pursuant to
Section 102 as Unapproved 102 Awards or Approved 102 Awards.

 

3.3. The grant of Approved 102 Awards shall be made under this Appendix, and
shall be conditioned upon the approval of this Appendix by the ITA.

 

3.4. Approved 102 Awards may either be classified as Capital Gain Awards
(“CGAs”) or Ordinary Income Awards (“OIAs”).

 

3.5. No Approved 102 Awards may be granted under this Appendix to any eligible
Employee, unless and until, the Company’s election of the type of Approved 102
Awards as CGA or OIA granted to Employees (the “Election”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
date of grant of an Approved 102 Award under this Appendix and shall remain in
effect until the end of the year following the year during which the Company
first granted Approved 102 Awards. The Election shall obligate the Company to
grant only the type of Approved 102 Award it has elected, and shall apply to all
Israeli Participants who were granted Approved 102 Awards during the period
indicated herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Awards simultaneously.

 

3.6. All Approved 102 Awards must be held in trust by a Trustee, as described in
Section 4 below.

 

3.7. For the avoidance of doubt, the designation of Unapproved 102 Awards and
Approved 102 Awards shall be subject to the terms and conditions set forth in
Section 102.

 



26

 

 

4. TRUSTEE

 

4.1. The terms and conditions applicable to the trust relating to Section 102
shall be set forth in an agreement signed by the Company and the Trustee (the
“Trust Agreement”).

 

4.2. Approved 102 Awards which shall be granted under this Appendix and/or any
Shares allocated or issued upon exercise or vesting of such Approved 102 Awards
and/or other rights granted thereunder and/or shares received subsequently
following any realization of rights, including without limitation bonus shares,
shall be allocated or issued to the Trustee and held for the benefit of the
Employee for no less than such period of time as required by Section 102 (the
“Holding Period”). In case the requirements for Approved 102 Awards are not met,
then the Approved 102 Awards shall be regarded as Unapproved 102 Awards, all in
accordance with the provisions of Section 102.

 

4.3. Notwithstanding anything to the contrary, the Trustee shall not release any
Shares allocated or issued upon exercise or vesting of Approved 102 Awards prior
to the full payment of the Employee’s tax liabilities, if any, arising from
Approved 102 Awards which were granted to him/her and/or any Shares allocated or
issued upon exercise or vesting of such Awards.

 

4.4. With respect to any Approved 102 Award, subject to the provisions of
Section 102, an Israeli Participant shall not sell or release from trust any
Share received upon the exercise or vesting of an Approved 102 Award and/or any
rights granted thereunder and/or share received subsequently following any
realization of rights, including without limitation, bonus shares, until the
lapse of the Holding Period required under Section 102. Notwithstanding the
above, if any such sale or release occurs during the Holding Period, the
sanctions under Section 102 shall apply to and shall be borne solely by such
Israeli Participant. Subject to the foregoing, the Trustee may, pursuant to a
written or electronic request from the Participant, release and transfer such
Shares to a designated third party, provided that both of the following
conditions have been fulfilled prior to such release or transfer: (i) payment
has been made to the ITA of all taxes required to be paid upon the release and
transfer of the Shares, and confirmation of such payment has been received by
the Trustee and (ii) the Trustee has confirmed with the Company that all
requirements for such release and transfer have been fulfilled according to the
terms of the Company’s corporate documents, the Plan, the Israeli Award
Agreement and any Applicable Law.

 

4.5. Upon receipt of any Approved 102 Award, if requested to do so by the
Company. Affiliate or the Trustee, the Employee will sign an undertaking to
release the Trustee from any liability in respect of any action or decision duly
taken and bona fide executed in relation with this Appendix, or any Approved 102
Award or Share granted to him thereunder.

 

4.6. Without derogating from the provisions of Article XVI of the Plan, the
provisions of Section 16.1 of the Plan shall apply also to the Trustee.
Accordingly, Trustee shall also have withholding rights as further described in
Section 16.1 of the Plan.

 

4.7. In the case of 102 Awards, the Trustee shall have no rights as a
shareholder of the Company with respect to the Shares covered by such Award
until the Trustee becomes the record holder for such Shares for the
Participant’s benefit, and the Israeli Participant shall have no rights as a
shareholder of the Company with respect to the Shares covered by the Award until
the date of the release of such Shares from the Trustee to the Israeli
Participant and the transfer of record ownership of such Shares to the Israeli
Participant.

 

5. THE AWARDS

 

Notwithstanding anything to the contrary in the Plan and in addition thereto,
the terms and conditions upon which the Awards shall be issued and exercised or
vest, as applicable, shall be as specified in the Israeli Award Agreement to be
executed pursuant to the Plan and to this Appendix. Each Israeli Award Agreement
shall be subject to Section 102 or Section 3(i) of the Ordinance, as applicable,
and shall state, inter alia, the number of Shares to which the Award relates,
the type of Award granted thereunder (whether a CGA, OIA, Unapproved 102 Award
or a 3(i) Award), and any applicable vesting provisions and exercise price that
may be payable.

 



27

 

 

6. FAIR MARKET VALUE

 

Without derogating from Section 2.18 of the Plan and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the date of grant of any CGA, the Company’s Shares are listed on any
established stock exchange or a national market system or if the Company’s
Shares will be registered for trading within ninety (90) days following the date
of grant of the CGAs, the fair market value of the Shares at the date of grant
shall be determined in accordance with the average value of the Company’s Shares
on the thirty (30) trading days preceding the date of grant or on the thirty
(30) trading days following the date of registration for trading, as the case
may be.

 

7. EXERCISE OF AWARDS THAT ARE OPTIONS TO PURCHASE SHARES

 

Awards that represent options to purchase Shares shall be exercised by the
Israeli Participant by giving a written or electronic notice to the Company
and/or to any third party designated by the Company (the “Representative”), in
such form and method as may be determined by the Company and, when applicable,
by the Trustee, in accordance with the requirements of Section 102, which
exercise shall be effective upon receipt of such notice by the Company and/or
the Representative and the payment of the exercise price for the number of
Shares with respect to which the Award is being exercised, at the Company’s or
the Representative’s principal office. The notice shall specify the number of
Shares with respect to which the Award is being exercised. Notwithstanding the
provisions of Section 6.5 and 6.6 of the Plan, “net exercise” will only be
available to Israeli Participants if a ruling is obtained from the ITA
permitting such “net exercise.”

 

8. ASSIGNABILITY AND SALE OF AWARDS

 

8.1. Notwithstanding any other provision of the Plan, no Award or any right with
respect thereto, or purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the Israeli
Participant each and all of such Israeli Participant’s rights with respect to an
Award shall belong only to the Israeli Participant.

 

Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.

 

8.2. As long as Awards or Shares purchased or issued hereunder are held by the
Trustee on behalf of the Israeli Participant, all rights of the Israeli
Participant over the Awards and/or Shares are personal, cannot be transferred,
assigned, pledged or mortgaged, other than by will or laws of descent and
distribution, provided that the transferee thereof shall be subject to the
provisions of Section 102 as would have been applicable to the deceased
Participant were he or she to have survived.

 

9. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

9.1. With regards to Approved 102 Awards, the provisions of the Plan and/or the
Appendix and/or the Israeli Award Agreement shall be subject to the provisions
of Section 102 and the Tax Assessing Officer’s permit and/or any pre-rulings
obtained by the ITA, and the said provisions, permit and/or pre-rulings shall be
deemed an integral part of the Plan and of the Appendix and of the Israeli Award
Agreement.

 

9.2. Any provision of Section 102 and/or the said permit and/or pre-rulings
which is necessary in order to receive and/or to keep any tax benefit pursuant
to Section 102, which is not expressly specified in the Plan or the Appendix or
the Israeli Award Agreement, shall be considered binding upon the Company and
the Israeli Participants.

 



28

 

 

10. DIVIDEND

 

Notwithstanding anything to the contrary in the Plan and solely for the purpose
of Awards granted under this Appendix, with respect to all Shares (but
excluding, for avoidance of any doubt, any unexercised Awards) allocated or
issued upon the exercise or vesting of Awards purchased or received, as
applicable, by the Israeli Participant and held by the Israeli Participant or by
the Trustee, as the case may be, the Israeli Participant shall be entitled to
receive dividends, if any, in accordance with the quantity of such Shares,
subject to the provisions of the Company’s Articles of Association (and all
amendments thereto) and subject to any applicable taxation on distribution of
dividends, and when applicable subject to the provisions of Section 102.

 

11. VOTING RIGHTS

 

Subject to Sections 6.7, 7.8, 8.7 and 9.4 of the Plan, so long as any Shares
issued to the Trustee on behalf of an Israeli Participant, under this Appendix,
to the extent Trustee decides in its sole discretion to vote such Shares, then
unless the Trustee is directed otherwise by the Board, such Shares shall be
voted in the same proportion as the result of the shareholder vote at the
shareholders meeting or written consent in respect of which the Shares held by
the Trustee are being voted. However, the Trustee shall not be obligated to
exercise such voting rights nor notify the Israeli Participant of any meeting of
the Company’s shareholders.

 

12. TAX CONSEQUENCES

 

12.1. Notwithstanding anything to the contrary in Article XVI of the Plan and
solely for the purpose of Awards granted under this Appendix, any tax
consequences arising from the grant, exercise or vesting of any Award, from the
payment for Shares covered thereby or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Israeli Participant),
hereunder, shall be borne solely by the Israeli Participant. The Company and/or
its Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under Applicable Law, including withholding taxes at source.
Furthermore, the Israeli Participant hereby agrees to indemnify the Company
and/or its Affiliates and/or the Trustee and hold them harmless against and from
any and all liability for any such tax or interest or penalty or indexation
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the Israeli
Participant.

 

12.2. The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to a Israeli Participant until all required
payments have been fully made.

 

12.3. With respect to Unapproved 102 Award, if the Israeli Participant ceases to
be employed by the Company or any Affiliate, the Israeli Participant shall
extend to the Company and/or its Affiliate a security or guarantee for the
payment of tax due at the time of sale of Shares, all in accordance with the
provisions of Section 102 and the rules, regulation or orders promulgated
thereunder.

 

12.4. Each Participant agrees to, and undertakes to comply with, any ruling,
settlement, closing agreement or other similar agreement or arrangement with any
tax authority in connection with the foregoing which is approved by the Company.

 

13. ISRAELI PARTICIPANT’S UNDERTAKINGS

 

By receiving Awards under the Plan and this Appendix, the Israeli Participant
(1) agrees and acknowledges that he or she have received and read the Plan, the
Appendix and the Israeli Award Agreement; (2) undertakes to comply with all the
provisions set forth in: Section 102 (including provisions regarding the
applicable Tax Track that the Company has selected) or Section 3(i), as
applicable, the Plan, the Appendix, the Israeli Award Agreement and the Trust
Agreement; and (3) if the Awards are granted under Section 102, the Israeli
Participant undertakes, subject to the provisions of Section 102, not to sell or
release the Shares from trust before the end of the Holding Period. The Israeli
Participant agrees to execute any and all documents that the Company and/or its
Affiliates and/or the Trustee may reasonably determine to be necessary in order
to comply with the Ordinance, ruling or guidelines and rules issued by the ITA.

 



29

 

 

14. TERM OF PLAN AND APPENDIX

 

Notwithstanding anything to the contrary in Article XV of the Plan and in
addition thereto, the Company shall obtain all approvals for the adoption of
this Appendix or for any amendment to this Appendix as are necessary to comply
with (i) any Applicable Law, including without limitation U.S. securities laws
and the securities laws of any other jurisdiction applicable to Awards granted
to Israeli Participant under this Appendix, (ii) any national securities
exchange on which the Shares are traded, and (iii) any applicable rules and
regulations promulgated by the U.S. Securities and Exchange Commission.

 

15. GOVERNING LAW & JURISDICTION

 

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts in Tel Aviv shall have sole jurisdiction in any matters
pertaining to this Appendix.

 

16. NO PAYMENT FOR RESTRICTED STOCK UNITS

 

Other than the par value of any Shares issuable upon settlement of a Restricted
Stock Unit, no payment of cash by a Participant shall be required as
consideration for Restricted Stock Units.

 

17. NO PAYMENTS IN CASH

 

Notwithstanding Sections 4.3(iii), 8.5. 9.1, 9.3 or any other provision of the
Plan, no stock-based Award will be settled in cash unless Israeli law is amended
to allow such settlement.

 

 

 *        *        *

 



30

 

 

 
APPENDIX B

TO THE

REWALK ROBOTICS LTD.

2014 INCENTIVE COMPENSATION PLAN

UNITED STATES

 

1. SPECIAL PROVISIONS FOR U.S. TAXPAYERS

 

1.1. This Appendix (this “Appendix”) to the ReWalk Robotics Ltd. 2014 Incentive
Compensation Plan (the “Plan”) was adopted by the Board pursuant to
Section 18.18 of the Plan. This Appendix shall become effective on the Effective
Date.

 

1.2. The provisions of this Appendix apply only to Participants who are subject
to U.S. federal income tax (any such Participant, a “U.S. Taxpayer”).

 

1.3. This Appendix is to be read as a continuation of the Plan and only applies
with respect to Options and other Awards granted under the Plan to U.S.
Taxpayers. The purpose of this Appendix is to establish certain rules and
limitations applicable to Options and other Awards that may be granted or issued
under the Plan to U.S. Taxpayers from time to time, in compliance with
applicable tax, securities and other applicable laws currently in force. For the
avoidance of doubt, this Appendix does not add to or modify the Plan in respect
of any other category of Israeli Participants (as defined in Appendix B to the
Plan).

 

1.4. The Plan and this Appendix are complimentary to each other and shall be
deemed as one. Subject to Section 1.3 of this Appendix, in any case of
contradiction, whether explicit or implied, between any definitions and/or
provisions of this Appendix and the Plan, the provisions set out in this
Appendix shall prevail.

 

1.5 Section references in this Appendix shall refer to Sections of the Plan,
unless expressly indicated otherwise.

 

2. DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix, provided, however, that to the extent that such
definitions are provided for in the Plan and this Appendix, the definitions in
this Appendix shall apply to Awards granted to U.S. Taxpayers:

 

2.1. “Code” means the United States Internal Revenue Code of 1986, as it may be
amended from time to time, including rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

 

2.2. “Disability” means for purposes of any ISO, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

2.3. “Fair Market Value” has the meaning assigned to such term in the Plan;
provided that the Committee shall determine Fair Market Value in a manner that
satisfies the applicable requirements of Code Sections 409A and 422.

 

2.4. “Incentive Stock Option” or “ISO” means a right to purchase Shares under
the Plan in accordance with the terms and conditions set forth in Article VI of
the Plan and which is designated as an Incentive Stock Option and which is
intended to meet the requirements of Section 422 of the Code.

 

2.5. “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in Article
VI of the Plan and which is not intended to meet the requirements of Section 422
of the Code or otherwise does not meet such requirements.

 



31

 



 

2.6. “Subsidiary” means any present or future corporation which is or would be a
“subsidiary corporation” of the Company as the term is defined in Section 424(f)
of the Code.

 

3. INCENTIVE STOCK OPTIONS

 

3.1. Any Substitute Awards granted under the Plan shall be subject to compliance
with the ISO rules under Code Section 422 and the nonqualified deferred
compensation rules under Code Section 409A, where applicable.

 

3.2. The provisions of Section 4.2 of the Plan shall, in the case of ISOs, be
subject to any limitations applicable thereto under the Code.

 

3.3. The total number of Shares that may be delivered pursuant to Incentive
Stock Options granted under the Plan shall be the number of Shares determined in
accordance with Section 4.1 of the Plan, as adjusted pursuant to Section 4.2 of
the Plan, but without application of Section 4.2(d).

 

3.4. The Committee shall determine any adjustment, substitution or change
pursuant to Section 4.3 of the Plan after taking into account, among other
things, to the extent applicable, the provisions of the Code applicable to
Incentive Stock Options and the provisions of Section 409A of the Code.

 

3.5. Each Award Agreement relating to an Option shall specify whether such
Option is intended to be a ISO or an NQSO. To the extent that any Option granted
to a U.S. Taxpayer does not qualify as an ISO (whether because of its provisions
or the time or manner of its exercise or otherwise), such Option, or the portion
thereof which does not so qualify, shall constitute a separate NQSO.

 

3.6. No ISO shall be exercisable later than the tenth (10th) anniversary of its
date of grant.

 

3.7 The last sentence of Section 6.5 shall not apply to ISOs.

 

3.8. The right to make a payment of the Option Price of an Incentive Stock
Option in the form of already owned Shares, under Section 6.6(a) of the Plan,
may be authorized only as of the grant date of such Incentive Stock Option.

 

3.9. No ISO shall be granted to any individual otherwise eligible to participate
in the Plan who is not an Employee of the Company or a Subsidiary on the date of
granting of such Option. Any ISO granted under the Plan shall contain such terms
and conditions, consistent with the Plan, as the Committee may determine to be
necessary to qualify such Option as an “incentive stock option” under
Section 422 of the Code. Any ISO granted under the Plan may be modified by the
Committee to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code.

 

3.10. Notwithstanding any intent to grant ISOs, an Option granted under the Plan
will not be considered an ISO to the extent that it, together with any other
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to subsection (d) of such Section) under the Plan and any other
“incentive stock option” plans of the Company, any Subsidiary and any “parent
corporation” of the Company within the meaning of Section 424(e) of the Code,
are exercisable for the first time by any Participant during any calendar year
with respect to Shares having an aggregate Fair Market Value in excess of
$100,000 (or such other limit as may be required by the Code) as of the time the
Option with respect to such Shares is granted. The rule set forth in the
preceding sentence shall be applied by taking Options into account in the order
in which they were granted.

 

3.11. No ISO shall be granted to an individual otherwise eligible to participate
in the Plan who owns (within the meaning of Section 424(d) of the Code), at the
time the Option is granted, more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or a Subsidiary or any
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code. This restriction does not apply if at the time such ISO is granted the
Option Price of the ISO is at least 110% of the Fair Market Value of a Share on
the date such ISO is granted, and the ISO by its terms is not exercisable after
the expiration of five years from such date of grant.

 



32

 

 

3.12. Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the related ISO; (ii) the value of
the payment with respect to the Tandem SAR may not exceed the difference between
the Fair Market Value of the Shares subject to the related ISO at the time the
Tandem SAR is exercised and the Option Price of the related ISO; and (iii) the
Tandem SAR may be exercised only when the Fair Market Value of the Shares
subject to the ISO exceeds the Option Price of the ISO.

 

3.13. No ISO or Tandem SAR granted in connection with an ISO may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or in accordance with
Section 12.2 of the Plan. Further, all ISOs and Tandem SARs granted in
connection with ISOs granted to a Participant shall be exercisable during his or
her lifetime only by such Participant.

 

3.14. The Committee may require a Participant to give prompt written notice to
the Company concerning any disposition of Shares received upon the exercise of
an ISO within: (i) two (2) years from the date of granting such ISO to such
Participant or (ii) one (1) year from the transfer of such Shares to such
Participant or (iii) such other period as the Committee may from time to time
determine. The Committee may direct that a Participant with respect to an ISO
undertake in the applicable Award Agreement to give such written notice
described in the preceding sentence, at such time and containing such
information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.

 

4. GRANT DATE FAIR MARKET OPTION PRICE AND GRANT PRICE

 

No Option or SAR shall be granted pursuant to this Appendix unless the Option
Price of such Option or the Grant Price of such SAR, as the case may be, shall
be not less than one hundred percent (100%) of the Fair Market Value of a Share
on the Grant Date of such Option or SAR.

 

5. DEFERRED COMPENSATION

 

5.1. It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in Section 5.2 of this
Appendix, and the Plan and the terms and conditions of all Awards shall be
interpreted and administered accordingly

 

5.2. The terms and conditions governing any Awards that the Committee determines
will be subject to Section 409A of the Code, including any rules for payment or
elective or mandatory deferral of the payment or delivery of Shares or cash
pursuant thereto, and any rules regarding treatment of such Awards in the event
of a Change of Control, shall be set forth in the applicable Award Agreement and
shall be intended to comply in all respects with Section 409A of the Code, and
the Plan and the terms and conditions of such Awards shall be interpreted and
administered accordingly.

 

5.3. The Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A.

 

5.4. No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A.

 



33

 

 

5.5. The Company shall have complete discretion to interpret and construe the
Plan and any Award Agreement in any manner that establishes an exemption from
(or compliance with) the requirements of Code Section 409A. If for any reason,
such as imprecision in drafting, any provision of the Plan and/or any Award
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company. If, notwithstanding the foregoing
provisions of this Section 5.5, any provision of the Plan or any Award Agreement
would cause a Participant to incur any additional tax or interest under Code
Section 409A, the Company shall reform such provision in a manner intended to
avoid the incurrence by such Participant of any such additional tax or interest;
provided that the Company shall maintain, to the extent reasonably practicable,
the original intent and economic benefit to the Participant of the applicable
provision without violating the provisions of Code Section 409A. 5.6.
Notwithstanding the provisions of Section 4.3 to the contrary, (1) any
adjustments made pursuant to Section 4.3 to Awards that are considered “deferred
compensation” subject to Section 409A of the Code shall be made in compliance
with the requirements of Section 409A of the Code; (2) any adjustments made
pursuant to Section 4.3 to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment, the Awards either (A) continue not to
be subject to Section 409A of the Code or (B) comply with the requirements of
Section 409A of the Code; and (3) in any event, neither the Committee nor the
Board shall have any authority to make any adjustments, substitutions or changes
pursuant to Section 4.3 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the Grant Date thereof to be subject to Section 409A of the Code.

 

5.7. If any Award is subject to Section 409A of the Code, the provisions of
Article XIV shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to Section 5.2 of this
Appendix.

 

6. SECTION 83(B) ELECTION

 

If a Participant makes an election under Section 83(b) of the Code to be taxed
with respect to an Award as of the date of transfer of Shares rather than as of
the date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, such Participant shall deliver a copy of such
election to the Company prior to filing such election with the United States
Internal Revenue Service. Neither the Company nor any Affiliate shall have any
liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

 

7. ADJUSTMENTS

 

The Committee shall determine any adjustment pursuant to Section 4.3: (i) after
taking into account, among other things, to the extent applicable, the
provisions of the Code applicable to Incentive Stock Options and (ii) subject to
Section 5.6 of this Appendix.

 

8. GOVERNING LAW AND JURISDICTION

 

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed therein, except with respect to matters that are subject to tax laws,
regulations and rules in any specific jurisdiction, which shall be governed by
the respective laws, regulations and rules of such jurisdiction. Unless
otherwise provided in the Award Agreement, Participants are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of the State
of Delaware, to resolve any and all issues that may arise out of or relate to
this Appendix or any related Award Agreement.

 

*        *        *

 

34



 

 

 

